Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 18, 2016

                                     No. 04-16-00253-CV

                                  GUADALUPE COUNTY,
                                       Appellant

                                               v.

               WOODLAKE PARTNERS, INC. and Woodlake Partners, L.P.,
                               Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-1270-CV
                           Honorable William Old, Judge Presiding


                                        ORDER
         Appellees first motion for extension of time to file their brief is GRANTED. Appellees’
brief is due on November 16, 2016.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court